** COMMUNITY TELEVISION ANTENNA SYSTEM — PUBLIC UTILITY ** THE FIELD OF TELEVISION, INCLUDING ITS INSTRUMENTALITIES, FACILITIES, APPARATUS AND SERVICE INCIDENTAL TO SUCH TRANSMISSION (47 U.S.C.A. 153(B)) IS AN AREA WHICH HAS BEEN PREEMPTED BY THE FEDERAL GOVERNMENT, AND THAT DEFINING AND INCLUDING COMMUNITY TELEVISION ANTENNA SYSTEMS AS A PUBLIC UTILITY WOULD BE INVALID UNTIL SUCH MATTERS IS SPECIFICALLY CONSIDERED BY A FEDERAL COURT OF COMPETENT JURISDICTION.  (SUPREMACY, JURISDICTION, FEDERAL CODE, FEDERAL LAW, PREEMPTION, FEDERAL COMMUNICATION COMMISSION, REGULATION) CITE:47 U.S.C.A. 153(B) (JACK A. SWIDENSKY)